DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacarella (US 2018/0115955) (Bacarella was cited on the Information Disclosure Statement received 12/1/2020).

As for claims 1-16, Bacarella discloses the invention as claimed, including:


obtaining machine data indicative of one or more features of a machine, wherein the machine is configured to be powered by a battery device [paragraphs 0052,00099, 0127-0130]; 
obtaining usage data indicative of a usage of the machine [paragraphs 0003-005]; 
obtaining, for one or more battery devices, battery data indicative of one or more battery parameters of a battery device [paragraphs 0003-005]; and 
determining, for the one or more battery devices, a predicted impact on the one or more battery parameters based on the battery data, the usage data, and the machine data, wherein the server device is configured to receive, via the interface circuitry, a request for a battery device from a service provider [paragraphs 0003-005 and 0129-0131], and 
wherein the server device is configured to determine, for the one or more battery devices, the predicted impact on the one or more battery parameters based on the battery data, the usage data, the machine data, and the request that was received.  
2. The server device according to claim 1, wherein the server device is configured to select at least one candidate battery device amongst the one or more battery devices based on the predicted impact on the one or more battery parameters [paragraphs 0003-0005, 0129-0131]].  
3. The server device according to claim 1, wherein the request comprises data indicative of a user of the machine to be used, and of a battery or a battery type to be 
4. The server device according to claim 2, wherein the server device is configured to transmit, via the interface circuitry, a response for the battery device, wherein the response comprises the at least one candidate battery device that was selected, and/or the predicted impact on the one or more battery parameters [paragraphs 0036, 0080-0082, 0123].  
5. The server device according to claim 1, wherein the server device is configured to determine, for the one or more battery devices, the predicted impact on the one or more battery parameters based on the battery data, the usage data, and the machine data by determining a degradation rate of a corresponding battery device based on the machine data, the usage data and the battery data [paragraphs 0003-0005, 0129-0121].  
6. The server device according to claim 1, wherein the server device is configured to obtain the usage data by performing operations comprising: 
requesting the usage data from a usage characterization unit configured to collect user data, and to determine usage data; and receiving the usage data [paragraphs 0003-0005].  
7. The server device according to claim 1, wherein the server device is configured to obtain the battery data by performing operations comprising: 
requesting the battery data from a battery characterization unit, and receiving the battery data [paragraphs 0003-0005].  
8. A battery device configured to power a machine, the battery device comprising: 

a processing circuitry and a memory circuitry [see as cited in claim 1]; and 
an interface circuitry for communicating with a communication network, wherein the battery device is configured to transmit, via the interface circuitry, user data indicative of a current usage of the machine [see as cited in claim 1].  
9. A system comprising: 
a server device according to claim 1 [see as cited in claim 1 and fig. 2, elements 110, 112; fig. 8, element 840]; 
a battery device [1 [see as cited in claim 1 and fig. 2, elements 220, 224, and 228]; and 
a machine [1 [see as cited in claim 1 and fig. 2, elements 220, 224, and 228].  
10. A method, performed by a server device, for managing usage of one or more battery devices, wherein the server device is configured to connect to a communication network, the method comprising: 
obtaining machine data indicative of one or more features of a machine, wherein the machine is configured to be powered by a battery device [see as cited in claim 1]; 
obtaining usage data indicative of a usage of the machine [see as cited in claim 1]; 
obtaining, for one or more battery devices, battery data indicative of one or more battery parameters of a battery device [see as cited in claim 1]; and 
determining, for the one or more battery devices, a predicted impact on the one or more battery parameters based on the battery data, the usage data, and the machine data [see as cited in claim 1].  
11. The method according to claim 10, the method further comprising: 

12. The method according to claim 10, the method further comprising: 
receiving, via interface circuitry, a request for a battery device from a service provider, wherein determining, for the one or more battery devices, the predicted impact on the one or more battery parameters is performed based on the battery data, the usage data, the machine data, and the request that was received [see as cited in claim 4].  
13. The method according to claim 10, the method further comprising: 
transmitting, via interface circuitry, a response for a matching battery device, wherein the response comprises the candidate battery device that was selected, and/or the predicted impact on the one or more battery parameters [see as cited in claim 5].  
14. The method according to claim 10, wherein determining, for the one or more battery devices, the predicted impact on the one or more battery parameters based on the battery data, the usage data, and the machine data comprises determining a degradation rate of a corresponding battery device based on the machine data, the usage data and the battery data [see as cited in claim 7].  
15. The method according to claim 10, wherein obtaining the usage data comprises: requesting the usage data from a usage characterization unit configured to collect user data and to determine usage data [see as cited on claim 6]; and 
receiving the usage data [see as cited in claim 6].  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 21, 2022